 

Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of December 10, 2018 by and between Schultze Special
Purpose Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-228494
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EarlyBirdCapital”) is acting as the
representative of the several underwriters in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, as the same may be
amended from time to time (the “Certificate of Incorporation”), $130,000,000 (or
up to $149,500,000 if the underwriters’ over-allotment option is exercised in
full) of the proceeds from the IPO and a simultaneous private placement of
warrants will be delivered to the Trustee to be deposited and held in a
segregated trust account located at all times in the United States (the “Trust
Account”) for the benefit of the Company and the holders of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), issued in the IPO as
hereinafter provided (the proceeds to be delivered to the Trustee will be
referred to herein as the “Property”; the stockholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.          Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in the Trust Account established by the Trustee at
J.P. Morgan Chase Bank, N.A. and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

 

(b)       Manage, supervise, and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended (the “Investment Company Act”), having a maturity of 180 days or less,
and/or in any open ended investment company registered under the Investment
Company Act that holds itself out as a money market fund selected by the Company
meeting the conditions of paragraph (d) of Rule 2a-7 promulgated under the
Investment Company Act, which invest only in direct U.S. government treasury
obligations; it being understood that the Trust Account will earn no interest
while account funds are uninvested awaiting the Company’s instructions hereunder
and the Trustee may earn bank credits or other consideration during such
periods;

 



 

 

 

(d)       Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)       Notify the Company and EarlyBirdCapital of all communications received
by it with respect to any Property requiring action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as, and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i)       Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
Chairman, President, Chief Executive Officer, or Executive Vice President and
Chief Financial Officer, Secretary, or Assistant Secretary, affirmed by counsel
for the Company and, in the case of a Termination Letter in a form substantially
similar to that attached hereto as Exhibit A, acknowledged and agreed to by
EarlyBirdCapital, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account, including interest (which interest
shall be net of any taxes payable and, in the case of a Termination Letter
attached as Exhibit B, up to $150,000 of interest that may be released to the
Company to pay dissolution expenses), only as directed in the Termination Letter
and the other documents referred to therein; provided, however, that in the
event that a Termination Letter has not been received by the Trustee within the
period of time provided in the Certificate of Incorporation, as the same may be
amended from time to time (“Last Date”), the Trust Account shall be liquidated
in accordance with the procedures set forth in the Termination Letter attached
as Exhibit B hereto and the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable and up to $150,000 of interest
that may be released to the Company to pay dissolution expenses) and distributed
to the Public Stockholders as of the Last Date. The provisions of this Section
1(i) may not be modified, amended or deleted under any circumstances; and

 

(j)       Upon receipt of a letter (an “Amendment Notification Letter”) in the
form of Exhibit C, signed on behalf of the Company by its Chairman, President,
Chief Executive Officer, or Executive Vice President and Chief Financial
Officer, Secretary, or Assistant Secretary, distribute to Public Stockholders
who exercised their redemption rights in connection with an amendment to the
Certificate of Incorporation that modifies the substance or timing of the
ability of Public Stockholders from converting or selling their Common Stock to
the Company in connection with a Business Combination (as defined in the
Certificate of Incorporation) or of the Company’s obligation to redeem 100% of
the Common Stock if the Company does not complete a Business Combination within
the time period set forth in the Certificate of Incorporation (an “Amendment”)
an amount equal to the pro rata share of the Property relating to the Common
Stock for which such Public Stockholders have exercised redemption rights in
connection with such Amendment. The provisions of this Section 1(j) may not be
modified, amended or deleted under any circumstances.

 



2 

 

 

2.          Limited Distributions of Income from Trust Account.

 

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company as a result of such interest income.

 

(b)       Upon written request from the Company following the Last Date, which
may be given in a form substantially similar to that attached hereto as Exhibit
D, signed on behalf of the Company by its Chairman, President, Chief Executive
Officer, or Executive Vice President and Chief Financial Officer, Secretary, or
Assistant Secretary, the Trustee shall distribute to the Company up to $150,000
of interest income earned on the Property and requested by the Company to cover
expenses directly related to the Company’s dissolution (i.e., only those
expenses incurred after the Last Date attributable to the Company’s
dissolution); provided, however, that the Company will not be allowed to
withdraw interest income earned on the trust account pursuant to this Section
2(b) unless there are sufficient funds available to pay the Company’s tax
obligations on such interest income or otherwise then due at that time.

 

(c)        The limited distributions referred to in Sections 2(a) and 2(b) above
shall be made only from income collected on the Property. Except as provided in
Sections 2(a) and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Sections 1(i) or 1(j) hereof.

 

(d)       The Company shall provide EarlyBirdCapital with a copy of any
Termination Letter, Amendment Notification Letter, and/or any other
correspondence that it issues to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after such issuance.

 

3.          Agreements and Covenants of the Company. The Company agrees and
covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman, President, Chief Executive Officer, or Executive Vice
President and Chief Financial Officer, Secretary, or Assistant Secretary. In
addition, except with respect to its duties under Sections 1(i), 1(j), 2(a) and
2(b) above, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it in good
faith believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;

 



3 

 

 

(b)       Subject to the provisions of Section 5 of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any claim, potential claim, action,
suit, or other proceeding brought against the Trustee involving any claim or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit, or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c)       Pay the Trustee an initial acceptance fee, an annual fee, and a
transaction processing fee for each disbursement made pursuant to Section 2(a)
as set forth on Schedule A hereto, which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees unless the disbursements are made to the
Company pursuant to Section 1(i) solely in connection with the consummation of a
Business Combination. The Company shall pay the Trustee the initial acceptance
fee and first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date;

 

(d)       In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;

 

(e)       In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement; and

 

(f)       If the Company has an Amendment approved by its stockholders, provide
the Trustee with an Amendment Notification Letter in the form of Exhibit C
providing instructions for the distribution of funds to Public Stockholders who
exercise their conversion option in connection with such Amendment.

 

4.          Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in, or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
Section 1(c);

 



4 

 

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion, or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report, or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination, or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)       File local, state, and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)       Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 

(j)       Imply obligations, perform duties, inquire, or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein; or

 

(k)       Verify calculations, qualify, or otherwise approve Company requests
for distributions pursuant to Sections 1(i), 2(a) or 2(b) above.

 

5.          Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 



5 

 

 

6.          Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b) and
Section 5.

 

7.          Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank, or intermediary bank. The Trustee shall
not be liable for any loss, liability, or expense resulting from any error in
the information or transmission of the wire.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto consent to the
jurisdiction and venue of any state or federal court located in the City of New
York, Borough of Manhattan, for purposes of resolving any disputes hereunder. As
to any claim, cross-claim, or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury.

 

(c)       This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(d)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended, or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
EarlyBirdCapital. The Trustee may require from Company counsel an opinion as to
the propriety of any proposed amendment.

 



6 

 

 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by facsimile or email transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Francis Wolf and Celeste Gonzalez 

Email: fwolf@continentalstock.com 

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Schultze Special Purpose Acquisition Corp. 

800 Westchester Avenue, Suite 632 

Rye Brook, NY 10573 

Attn: Scarlett Du 

Facsimile: (914) 701-5269 

Email: sdu@samco.net

 

in either case with a copy (which copy shall not constitute notice) to:

 

EarlyBirdCapital, Inc. 

366 Madison Avenue 

New York, New York 10017 

Attn: General Counsel and Investment Banking Department 

Facsimile: (212) 661-4936 

Email: slevine@ebcap.com

 

and

 

BTIG, LLC 

825 Third Avenue, 6th Floor 

New York, NY, 10022 

Email: equitycapitalmarkets@btig.com

 

and

 

Graubard Miller 

The Chrysler Building 

405 Lexington Avenue 

New York, New York 10174 

Attn: David Alan Miller, Esq. 

Facsimile: (212) 818-8881 

Email: dmiller@graubard.com

 



7 

 

 

and

 

Greenberg Traurig, LLP 

MetLife Building 

200 Park Avenue 

New York, New York 10166 

Attn: Alan I. Annex, Esq. 

Facsimile: (212) 801-9200 

Email: annexa@gtlaw.com

 

(f)        This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)       Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder.

 

(h)       Each of the Company and the Trustee hereby acknowledge that
EarlyBirdCapital is a third party beneficiary of this Agreement.

 

[Signature Page Follows]

 



8 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  CONTINENTAL STOCK TRANSFER & TRUST   COMPANY, as Trustee       By: /s/ Francis
E. Wolf, Jr.     Name: Francis E. Wolf, Jr.     Title:   Vice President      
SCHULTZE SPECIAL PURPOSE ACQUISITION CORP.       By: /s/ George J. Schultze    
Name: George J. Schultze     Title:   Chief Executive Officer



 

[Signature Page to Investment Management Trust Agreement]

 



 

 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer $ 3,500.00 Annual fee First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check $ 10,000.00 Transaction processing fee
for disbursements to Company under Section 2 Deduction by Trustee from
accumulated income following disbursement made to Company under Section 2 $
250.00 Paying Agent services as required pursuant to Sections 1(i) and 1(j)
Billed to Company upon delivery of service pursuant to Sections 1(i) and 1(j)

Prevailing rates

 

 



Sch-1 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Francis Wolf and Celeste Gonzalez

 

Re:          Trust Account No. [________] - Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Schultze Special Purpose Acquisition Corp. (“Company”) and Continental Stock
Transfer & Trust Company, dated as of ______ ___, 2018 (“Trust Agreement”), this
is to advise you that the Company has entered into an agreement with
[__________________] to consummate a business combination (“Business
Combination”) on or about [insert date]. The Company shall notify you at least
48 hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [_______] to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and EarlyBirdCapital, Inc. with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the you of written instructions from the Company, the funds held
in the Trust Account shall be reinvested as provided in the Trust Agreement on
the business day immediately following the Consummation Date as set forth in the
notice.

 



Ex A-1 

 

 



  Very truly yours,       SCHULTZE SPECIAL PURPOSE ACQUISITION CORP.       By:  
    Name:     Title:       By:       Name:     Title:



 



AGREED TO AND   ACKNOWLEDGED BY       EARLYBIRDCAPITAL, INC.       By:      
Name:     Title:  



 



Ex A-2 

 

  

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Francis Wolf and Celeste Gonzalez

 

Re:         Trust Account No. [__________] - Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Schultze Special Purpose Acquisition Corp. (“Company”) and Continental Stock
Transfer & Trust Company, dated as of ________ ___, 2018 (“Trust Agreement”),
this is to advise you that the Company has been unable to effect a Business
Combination with a Target Company within the time frame specified in the
Certificate of Incorporation, as described in the Company’s prospectus relating
to its IPO. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [ ] to await distribution to
the Public Stockholders. The Company has selected [____________, 20__] as the
effective date for the purpose of determining when the Public Stockholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the Trust Checking Account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Stockholders in accordance with the
terms of the Trust Agreement and the Certificate of Incorporation. Upon the
distribution of all the funds in the Trust Account, your obligations under the
Trust Agreement shall be terminated.

 



  Very truly yours,       SCHULTZE SPECIAL PURPOSE ACQUISITION CORP.       By:  
    Name:     Title:       By:       Name:     Title:



 

cc: EarlyBirdCapital, Inc.

 



Ex B-1 

 

 

EXHIBIT C

 



 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Francis Wolf and Celeste Gonzalez

 

Re:         Trust Account No. [________] – Stockholder Redemption Withdrawal
Instruction

 

Mr. Wolf and Ms. Gonzalez:

 

Reference is made to the Investment Management Trust Agreement between Schultze
Special Purpose Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company, dated as of ________ ___, 2018 (“Trust Agreement”). Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.

 

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account on [ ] and to transfer $_____ of the proceeds of the Trust
to the operating account at JPMorgan Chase Bank, N.A. for distribution to the
stockholders that have requested conversion of their shares in connection with
such Amendment. The remaining funds shall be reinvested by you as previously
instructed.

 



  Very truly yours,       SCHULTZE SPECIAL PURPOSE ACQUISITION CORP.       By:  
    Name:     Title:       By:       Name:     Title:

 

cc: EarlyBirdCapital, Inc.

 



Ex C-1 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Francis Wolf and Celeste Gonzalez

 

Re:            Trust Account No. [________] – [Tax Payment] [Dissolution
Expenses] Withdrawal Instructions

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to [Section 2(a) and/or Section 2(b)] of the Investment Management
Trust Agreement between Schultze Special Purpose Acquisition Corp. (“Company”)
and Continental Stock Transfer & Trust Company, dated as of _______ ___, 2018
(“Trust Agreement”), the Company hereby requests that you deliver to the Company
[$_______] of the interest income earned on the Property as of the date hereof,
[which does not exceed, in the aggregate with all such prior disbursements
pursuant to Section 2(b), if any, the maximum amount set forth in Section 2(b)].
[The Company needs such funds to pay for its tax obligations as a result of such
interest income] and/or [The Company needs such funds to pay its expenses
relating to its dissolution]. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  SCHULTZE SPECIAL PURPOSE ACQUISITION CORP.       By:       Name:     Title:  
    By:       Name:     Title:

 

cc: EarlyBirdCapital, Inc.

 



Ex D-1 